Case: 10-10839 Document: 00511445742 Page: 1 Date Filed: 04/14/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 14, 2011
                                     No. 10-10839
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk




UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

versus

JERRY DEAN BRIERTON,

                                                   Defendant-Appellant.




                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 4:04-CR-132-1




Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


       The Federal Public Defender appointed to represent Jerry Brierton has
moved for leave to withdraw and has filed a brief in accordance with Anders v.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-10839 Document: 00511445742 Page: 2 Date Filed: 04/14/2011

                                 No. 10-10839

California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229, 232-
33 (5th Cir. 2011). Brierton has not filed a response. We have reviewed coun-
sel’s brief and the relevant portions of the record reflected therein. We concur
with counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review.   Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
appeal is DISMISSED. See 5 TH C IR. R. 42.2.




                                       2